Citation Nr: 0502534	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-11 754	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the feet with bilateral dermatophytosis.

2.  Entitlement to service connection for residuals of cold 
injury to the left hand with dermatophytosis.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a left leg 
condition.

5.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.  
The veteran currently resides within the jurisdiction of the 
RO in Jackson, Mississippi.

In February 2004, a video hearing was held before the 
undersigned Acting Veterans Law Judge.  The veteran also had 
a hearing before a RO Decision Review Officer (DRO) in 
September 2002.  Transcripts from both hearings are in his 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran reported receiving outpatient treatment for his 
claimed disorders during his military service.  Specifically, 
he claims treatment for cold injuries, to include frostbite, 
during the period from December 1952 to February 1953 at the 
Ladd Air Force Base in Fairbanks, Alaska.  He additionally 
claims to have received treatment for his back, lungs and 
legs at Magee Hospital during the 1950's.  Although the 
veteran was unsuccessful in obtaining copies of such records, 
the veteran's representative has asserted that the RO did not 
undertake any attempt to obtain the records and that the 
mandated duty to assist was violated.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

As they presently stand, the veteran's service medical 
records are negative for any evidence of history, complaints, 
or findings of frostbite or other cold injuries, including 
any disability associated with cold exposure.  Records appear 
to show that the veteran was seen exclusively for unrelated 
medical problems during service.  The service separation 
examination in August 1953 is negative for a history of cold 
injuries or frostbite.  No pertinent complaints were 
reported, and no pertinent abnormalities were identified as 
related to cold exposure.  The physician who conducted the 
veteran's separation examination reported normal findings for 
areas including the skin, feet, and upper/lower extremities.  

The veteran was afforded a VA cold protocol examination in 
September 2001.  The form for the examination report noted 
that documentation of cold related injuries during World War 
II and the Korean War "may be lacking because of battlefield 
conditions."  In this case, the veteran's alleged cold 
injuries are supposed to have occurred in Alaska and are not 
advanced as combat related.  As noted above, the veteran's 
service medical records, including his separation 
examination, are entirely silent as to complaints, treatment 
or diagnoses relating to any cold injury.  Notwithstanding, 
the examiner concluded that the veteran had residuals of cold 
exposure to include peripheral neuropathy of his feet and 
left hand with scaling/peeling of hand and feet, decreased 
pulses in his feet and legs, and dermatophytosis, all as 
likely as not related to service.  Moreover, the veteran was 
afforded extensive VA treatment over the years, to include 
several comprehensive VA physical examinations, which do not 
appear to support the cold protocol examiner's conclusion.  
Under the circumstances, the Board is of the opinion that an 
additional examination would be beneficial.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The RO should attempt to obtain 
outpatient treatment records from Ladd 
Air Force Base in Alaska for the period 
from December 1952 to February 1953 
pertaining to any treatment afforded the 
veteran during that period.  If there is 
any indication the records were 
transferred to another facility or 
government agency, follow-up requests 
should be made to the identified 
facility.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2.  After securing any necessary release, 
the RO should obtain any treatment 
records from the Magee Hospital 
pertaining to the veteran's back, lungs 
and legs and associate them with his 
claims folder in order to give the 
veteran every consideration with respect 
to the present appeal and to ensure that 
the VA has met its duty to assist the 
veteran in developing the facts pertinent 
to the claim.  If the search for such 
records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
cold injury protocol examination.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file and this Remand was reviewed.  

All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the reports to determine 
the nature and extent of any residuals of 
cold exposure the veteran may now have.  
The examiner is requested to review all 
pertinent records associated with the 
claims file to include the VA cold 
protocol examination of September 2001, 
as well as the veteran's separation 
examination and other examinations of 
record.  Thereafter, the examiner is 
requested to offer an opinion as to 
whether any disorder found on examination 
is as likely as not related to cold 
exposure during service.  The examiner 
should include his/her medical rationale 
when providing an etiology opinion, as 
well as reference to any pertinent 
clinical findings documented during 
service that support the opinion. 



4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

